DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 12/23/21. Claims 1-6 are withdrawn; claims 7-9 are amended; claim 21 is added. Claims 7-21 are pending.  

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 7, 9-10 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Dad’s Gaming Addiction” video titled “DGA Previews: Mapmaker: The Gerrymandering Game (Kickstarter Preview) “(hereinafter referred to as “Dad’s”) published 6/25/2018 at https://www.youtube.com/watch?v=VADfws0laBc. 
As per claim 7, Dad’s teaches a method of playing a strategy game (Mapmaker; see video demonstration 0:06) for at least one player (see video demonstration in its entirety) comprising:
providing a region (the entire playing area which is boarded by a thick black line; see video demonstration 0:11) comprising a bounded shape (bounded shape defined as the complete 
As per claim 9, Dad’s teaches wherein the types of moves that can be made by the at least one player include assigning a sector to a district, and the assigning comprises placing a marker from one of the plurality of marker subsets onto the sector (once a border is considered closed the marker is placed to label the district by the player with the most quantity of votes within that district; video demonstration 2:37-2:50).
As per claim 10, Dad’s teaches wherein the types of moves that can be made by the at least one player includes establishing a new district by assigning a first sector to a district to create an established district (while placing the border pieces a player may establish a new district if such border places close the district - - when doing so meets the requirements for forming a district i.e. has at least four sectors within it - - and such can assign the sectors to a district and create an established district by placing a district marker; see video demonstration 5:28-5:37).
As per claim 13, Dad's teaches wherein the restrictions governing how any of the districts can be formed from the plurality of sectors include a restriction that each district must be comprised of one or more sectors (each district must be made of at least four sectors but no more than seven sectors; see video demonstration 4:45-5:40).
As per claim 14, Dad’s teaches wherein the restrictions governing how any of the districts can be formed from the plurality of sectors include a restriction that, at the conclusion of play, each district must have a number of sectors selected from the group consisting of: a minimum number of sectors (must have at least four sectors; see video demonstration 4:00-4:05, 4:45-or a specific pre-defined number of sectors. Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  
As per claim 15, Dad's teaches the method of claim 7, wherein the restrictions governing how any of the districts can be formed from the plurality of sectors include a restriction that each district must be connected (sectors must be connected such that a border can be placed around each sector, thus placing them within the district; see video demonstration 4:45-5:40).
As per claim 16, Dad's teaches wherein the restrictions governing how any of the districts can be formed from the plurality of sectors include a restriction that, at the end of play, every sector within the region must be assigned to a district (the players must place border pieces until the board is ''closed off” which means until there is not open sectors for border pieces to go and all districts have been formed; see video demonstration 2:55-3:05).
As per claim 17, Dad's teaches wherein the restrictions governing how any of the districts can be formed from the plurality of sectors include a restriction that each sector is assigned in its entirety to exactly one district (borders are not able to go through the sectors but rather must follow the black lines bordering each sector; see video demonstration 4:30-5:40; see also MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 
As per claim 18, Dad’s teaches the method of claim 7, wherein there are at least two players and the step of making one move per turn per player comprises alternating moves between each player (see video demonstration 3:40-3:50).


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a set of rules to conduct a method of playing a strategy game. Specifically, the rules comprise moving rules (“set of rules defining types of moves”) and “restrictions governing how districts can be formed” that are used “to achieve a pre-defined goal”, which is an abstract idea grouped under Certain Methods of Organizing Human Activity, including ‘Fundamental Economic Practices or Principles’, and ‘Managing Personal Behavior or Relationships or Interactions between People’. Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (hereinafter “2019 PEG”); See October 2019 Update: Subject Matter Eligibility (hereinafter “October 2019 Update”); See also 2019 PEG - Section I, Footnote 13 under Certain methods of organizing human activity: In re Smith, 815 F.3d 816 (Fed Cir. 
Under Step 2A: Prong Two of the 2019 PEG, additional limitation(s) or a combination of additional elements are evaluated to determine if those elements integrate the judicial exception into a practical application of the exception. 
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Here, the Abstract idea is not integrated into a practical application. The rules to the game are applied using general game board technology as opposed to a particular machine. There is no improvement to any functioning of computer technology. No transformation or reduction of a particular article occurs.  The rules are generally linked to game board technology elements. Regarding the game board related printed matter on the surface of the game board, printed matter generally falls outside the scope of patent-eligible subject matter under § 101. See In re Marco Guldenaar Holding B.V., 911 F.3d at 1157, 1160, and 1161 (Fed. Circ. 2018). The PTAB, in Ex parte Snow (Appeal 2017-001891) affirmed the examiner’s position that card table indicia does not transform the abstract idea of a set of rules to a game into patent eligible subject matter (See pages 13-14).  Similarly in Ex parte Tang (Appeal No. 2017-009438), the PTAB held that the game markings merely represent game rules and does not find them to provide “an advance in gaming technology” (See page 8). “Such printed matter on an otherwise generic gaming table used to play a game does not impose a meaningful limitation on the abstract idea recited in claim 7 to integrate those abstract ideas into a practical application.” Id. Here, the sectors, their elements, and the scoreboard indicia are akin to the printed matter of a gaming table
5.	The claims do include some additional elements other than the limitations pertaining to the abstract idea of a set of rules, including:

	However, when considered separately and in ordered combination, and within the context and character of the claims as a whole, these additional elements are not sufficient to amount to significantly more than the abstract idea of the set of rules that make up the strategy game method because they are conventional and widely prevalent in the gaming art.  The question of whether certain claim limitations represent well-understood, routine and conventional is a question of fact. Examiner submits that the aforementioned ‘additional limitations’ are old and well known in the art. See e.g., the traditional game of Bingo as evidenced by “Complete bingo Rules (Bingo Rules)” (cited in applicant’s IDS), traditional game of Chess, traditional game of checkers, Traditional Cribbage, Polgar (US Pub. No. 2007/0063436) at paragraphs [0009]-[0012]; Lin (US Pub. No. 2004/0256801) at paragraph [0004]; Cambardella (US Pat. No. 4,070,026) at Column 1, lines 13-20; Griffen (US Pub. No. 2013/0085585) at paragraph [0061], Malobabic (US Pub. No. 2006/0211464) at paragraph [0006] and Boudrias (US Pub. No. 5,720,482) at column 5, lines 37-42; Renaud et al. (US Pat No. 5,126,717) at column 1 . Regarding the printed matter of the indicia under step 2b analysis, the examiner reiterates the reasoning from above in step 2A, Prong Two.  
Thus, claims 7-21 are held to claim an abstract idea without sufficient limitations to transform the judicial exception into eligible subject matter, and therefore are rejected under 35 U.S.C. § 101.  	


Response to Arguments
6.	Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. 
Applicant argues that the “district” tokens do not represent a district. Instead, according to applicant, they represent that “a party or player has won the district”. A marker that represents a “won” district, as applicant admits, is still considered to “represent a district” even if it’s representing a player or party. Moreover, near 2:37, Dad’s teaches wherein the marker subsets each represent a closing off a district. A closed off district is a district nonetheless, further meeting the claim limitation. Lastly, at 5:29, for example, the subset marker is shown positioned within a district, providing a visual manifestation of the type of district. For these reasons, the teachings of Dad’s is considered to meet the claimed limitation. 
After consulting another primary examiner in the gaming art, and pursuant to the interview conducted 11/10/21, printed matter is not considered an additional limitation. Examiner reiterates the ruling in In re Marco Guldenaar Holding B.V. which ruled that printed matter generally falls outside the scope of patent-eligible subject matter under § 101. As such, the structure of the claimed invention is not considered to bring the claims into statutory compliance under Step 2A prong ii or Step 2b for the reasons set forth above in the rejection. For example, in the old and well known game of Cribbage, pegs representing a player’s points are used with a score board to track game score. Lastly, it is recommended for applicant to make 101 arguments within the framework provided by “2019 PEG” “October 2019 Update”.  The novelty or non-obviousness of the claim limitations is non consequential to the 101 analysis. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711